Webb, Judge.
The controlling issue in this workmen’s compensation case is whether claimant carried his burden of establishing a causal connection between exposure to noise on the job and his complaints of headaches, dizziness, nervousness, hearing loss, legs giving way, etc. The deputy director found "that the evidence does not show that the claimant’s present physical condition is a result of an accidental injury that arose in or out of the course of his employment,” thus finding that the causal connection was not sufficiently established. This finding was adopted by the full board, the superior court affirmed the full board’s action, there is evidence to support the finding and the judgment, and we must affirm. Kissel v. Aetna Cas. &c. Co., Case No. 51133, decided October 23, 1975, rehearing denied November 10, 1975.

Judgment affirmed.


Bell, C. J., and Marshall, J, concur.